Citation Nr: 0500486	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  04-03 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May1971 
and from September 1974 to June 1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied a compensable evaluation 
for left ear hearing loss and denied service connection for 
tinnitus.  The veteran filed a notice of disagreement in 
April 2003.  In July 2003, the RO granted service connection 
for right ear hearing loss, recharacterized the disability as 
bilateral hearing loss, and continued the denial of a 
compensable disability evaluation.  The RO issued a statement 
of the case in January 2004 and received the veteran's 
substantive appeal later that month.  

In June 2004, the veteran presented testimony at a hearing 
conducted via videoconference at the RO before the 
undersigned Veterans Law Judge; a copy of the transcript of 
the proceeding is associated with the claims file.  

FINDINGS OF FACT

1.  The veteran served in combat in Vietnam.  

2.  Resolving all reasonable doubt in the veteran's favor, 
the evidence indicates that tinnitus is the result of noise 
exposure during service.  

3.  The veteran has bilateral hearing loss manifested by 
Level I hearing acuity in the right ear and Level V hearing 
acuity in the left ear.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85-4.87 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  As explained below, the Board finds 
that all relevant evidence has been obtained with regard to 
the veteran's claim and that the requirements of the VCAA 
have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claim in 
December 2002.  In a February 2003 letter pursuant to the 
VCAA, the RO advised the appellant of the types of evidence 
that needed to send to VA in order to substantiate the claim 
for service connection, as well as the types of evidence VA 
would assist in obtaining.  In a June 2003 letter, the 
veteran was advised to identify evidence showing an increase 
in severity of his service-connected hearing loss.  Both 
letters further informed the veteran of the responsibility to 
identify, or to submit evidence directly to VA.  He was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the 
February 2003 letter advised the veteran that the RO had 
requested copies of treatment records from VAMC Newington and 
West Haven.  The June 2003 letter further advised the veteran 
that his claims file was delivered to the VAMC West Haven for 
a medical opinion concerning the relationship between his 
left and right ear hearing loss.  

For the above reasons, the Board finds that the RO's notice 
in February 2003 and June 2003 substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
through the VA medical system.  The RO has obtained the 
veteran's VA outpatient treatment records.  Moreover, the 
veteran was afforded a VA audiology examination in March 
2003.  Additionally, the veteran was provided an opportunity 
to set forth his contentions during the videoconference 
hearing before the undersigned Veterans Law Judge in June 
2004.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Service Connection for Tinnitus

The veteran contends that he suffers from tinnitus related to 
noise exposure during service.  Specifically, he contended 
that he was exposed to noise exposure while serving as a crew 
chief and flight engineer on CH-47 Chinook helicopters.  He 
stated that the helicopters did not have adequate 
soundproofing and that he rarely was afforded hearing 
protection.  

The veteran's DD-214 reflects that he served as a helicopter 
mechanic.  He was the recipient of the Aircraft Crewman 
Badge, the Vietnam Service Medal, Vietnam Campaign Medal with 
60 Device, and the Vietnam Cross of Gallantry with Palm, 
among others.  

The veteran's service medical records do not reveal 
complaints or treatment for tinnitus.  They do show treatment 
for high frequency left ear hearing loss.  Service medical 
records further reflect that the veteran was involved in a 
helicopter crash while serving in Vietnam.  The veteran was 
injured in the crash.  Additionally, the crash killed one of 
the crewmates and caused severe injuries to another.  

In December 2002, the veteran claimed entitlement to service 
connection for tinnitus.  He was afforded a VA audio 
examination in March 2003.  Therein, the veteran reported a 
history of bilateral hearing loss and intermittent tinnitus 
since military service.  Following audiological testing the 
veteran was diagnosed with mild to moderate sensorineural 
hearing loss in the right ear, moderate to severe hearing 
loss in the left ear, and intermittent, bilateral tinnitus.  

VA outpatient treatment records reflect that the veteran was 
fitted for bilateral hearing aids in May 2003.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d). In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b) (2003); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997). Evidence that relates the 
current disorder to service must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.

In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  

In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 38 C.F.R. § 
3.304.  First, the Appeals Court noted,

[I]t must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease." . . . As the second 
step, it must be determined whether the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service." . . . [I]f these two inquiries are met, 
the Secretary [of the VA] "shall accept" the veteran's 
evidence as "sufficient proof of service connection," even 
if no official record of such incurrence exists.

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette, 82 F.3d at 393.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so. Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

Initially, the Board notes that the veteran served in combat.  
Review of the claims file reveals that the RO has conceded 
combat service with respect to a claim for service connection 
for post-traumatic stress disorder, and has further 
acknowledged that the veteran was involved in a helicopter 
crash caused as a result of enemy fire.  Hence, the 
provisions of 38 U.S.C.A. § 1154(b), cited above, are for 
application.  The veteran contends that tinnitus is due to 
noise exposure during service.  The Board notes that the 
service medical records reflect treatment for high frequency 
hearing loss in service.  They further show that the veteran 
worked in or around helicopters during service.  The 
veteran's statement regarding his exposure to loud noises 
during service is consistent with the circumstances, 
conditions, and hardships of such service.  Thus, the 
veteran's lay statements constitute satisfactory, credible 
lay evidence that the he sustained acoustic trauma during 
service, especially since there is no clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.303(d); Collette v. Brown, supra.

Tinnitus is defined as a "noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually 
subjective in type."  Dorland's Illustrated Medical 
Dictionary, 29th Edition, (2000)(emphasis added).  Due to the 
subjective nature of the disorder, the veteran, as a 
layperson is competent to testify as to his symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Moreover, the 
veteran's lay statements that he experienced tinnitus since 
service are competent to establish continuity of 
symptomatology since service, as he is also competent to 
testify that the ringing in his ears started coincident with 
that noise exposure and have continued since then.  See 
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).  
Audiological findings in 2003 support the veteran's lay 
observations as he is currently diagnosed with intermittent 
tinnitus.  

Considering such, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the evidence supports a 
grant of service connection for tinnitus.  

III.  Evaluation of Bilateral Hearing Loss

The veteran contends that his service-connected bilateral 
hearing loss warrants a compensable evaluation.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Medical evidence associated with the veteran's claims file 
include VA outpatient treatment records and a March 2003 VA 
Audiology examination.  

During the March 2003 VA Audiology examination, the veteran 
reported a history of bilateral hearing loss and intermittent 
tinnitus.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
40
45
LEFT
60
60
70
70
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 84 percent in the left ear.  
The diagnosis was mild to moderate senorineural hearing loss 
in the right ear, and moderate to severe sensorineural 
hearing loss in the left ear.  

VA outpatient treatment records reflect that the veteran was 
provided bilateral hearing aids in May 2003.  In a June 2003 
note the veteran reported that he was unable to use both 
hearing aids simultaneously due to wind noise.  The devices 
were recalibrated.  The veteran was encouraged to use both 
hearing aids.  

During the hearing in June 2004, the veteran reported that he 
could not hear as well with the hearing aids as he could 
without them.  He stated that they made him feel like he was 
in a wind tunnel.  He stated that the hearing aid problems 
caused embarrassment when he was teaching in the classroom.  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometric tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 (2003).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table Via, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86.  

As set out above, the puretone threshold levels at the March 
2003 VA audiological examination were 35, 40, 40, and 45 for 
the right ear, and 60, 70, 70, and 70 for the left ear.  The 
four-frequency averages for the right ear and left ear were 
38.75 dB and 67.5 dB, respectively.  38 C.F.R. § 4.85(d) 
(2003).  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear, and 84 percent in the 
left ear.  Application of these scores to Table VI results in 
designation of I for the right ear and III for the left ear.  
However, since the veteran meets the criteria for exceptional 
patterns of hearing with respect to his left ear hearing loss 
pursuant to 38 C.F.R. § 4.86a, a numeric designation of V is 
warranted under Table VIA.  

When these numeric designations of impaired hearing are 
applied to Table VII, the percentage evaluation for hearing 
impairment is noncompensable.  38 C.F.R. § 4.85 (Tables VI, 
VIA & VII). 

In making this determination, the Board in no way discounts 
the difficulties that the veteran experiences as a result of 
his hearing loss.  However, it must be emphasized that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Hence, the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

Finally, the Board has considered the veteran's contention 
that a new VA audiological examination is warranted.  While 
the veteran testified regarding difficulty experienced with 
his bilateral hearing aids, he does not appear to suggest 
that his bilateral hearing disability worsened since the 
March 2003 examination.  Moreover, there is no allegation, 
and indeed no indication, that the March 2003 examination was 
inadequate for rating purposes.  Hence, there is no basis to 
remand the case for a new VA examination.  See, VAOPGCPREC 
11-95 (60 Fed. Reg. 43186) (1995).  

Accordingly, the claim for a compensable evaluation bilateral 
hearing loss must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski , 1 Vet. 
App. 49, 55-57 (1991).

ORDER

Service connection for tinnitus is granted.  

A compensable evaluation for bilateral hearing loss is 
denied.  


	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


